Name: Commission Regulation (EEC) No 1270/87 of 6 may 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5. 87 Official Journal of the European Communities No L 120/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1270/87 of 6 May 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 773/87 (*), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 560 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1981 , p . 1 2) OJ No L 54, 23 . 2. 1985, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (4) OJ No L 148 , 28 . 6. 1968 , p 13 . 0 OJ No L 78, 20. 3 . 1987, p. 1 . if) OJ No L 142, 1 . 6. 1983, p . 1 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 120/2 Official Journal of the European Communities 8 . 5 . 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985  Action No 138/87 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 9 July 1985 2. Recipient 3 . Country of destination j Somalia 4. Stage and place of delivery cif Mogadishu 5. Representative of the recipient Mr Abdi Aden Nur, Director, Food Aid Department, Ministry of Interior, PO Box 1472, Mogadishu, Somali Democratic Republic 6. Total quantity 300 tonnes 7. Origin of the butteroil To be manufactured from intervention butter , 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 138/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF SOMALIA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender\ pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 August 1987 (b) closing date for the submission of tenders 22 June 1987 15. Miscellaneous on 0 8 . 5. 87 Official Journal of the European Communities No L 120/3 Description of the lot B 1 . Programme : 1986  Action No 139/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Madagascar 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 310 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9. Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 139/87 / MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12. Shipment period Before 15 July 1987 1 3 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 August 1987 (b) closing" date for the submission of tenders 22 June 1987 1 5 . Miscellaneous 0 0 00 0 No L 120/4 Official Journal of the European Communities 8 . 5 . 87 Description of the lot C 1 . Programme : 1986  Action No 140/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Ethiopia 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 140/87 / ETHIOPIA 0250000 / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous Ã 0 00 0 8 . 5 . 87 Official Journal of the European Communities No L 120/5 Description of the lot D 1 . Programme : 1986  Action No 143/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient 3 . Country of destination j Bolivia 4. Stage and place of delivery Free at destination La Paz (via Antofagasta) (10) 5. Representative of the recipient Sr J. Valdivia Cadiz, cargo superintendente AADAA Antofagasta, DirecciÃ ³n Calle Pratt n0 412, 4 Piso, Antofagasta, Chile  Tel . : 22 32 61 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9. Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging 'ACCIÃ N N0 143/87 / ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous 0 (4)0 No L 120/6 Official Journal of the European Communities 8 . 5 . 87 Description of the lot E 1 . Programme : 1985  Action No 134/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient (") 3 . Country of destination Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient Ambassade du Ghana, rue Gachard 44, B- 1 050 Bruxelles Telex : 22572 Ghana B  Tel . : 649 01 63 6 . Total quantity 300 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics C 2) 10 . Packaging 0 11 . Supplementary markings on the packaging 'ACTION No 134/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14. (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous ( 3 ) ( 4 ) ( 5 ) 8 . 5 . 87 Official Journal of the European Communities No L 120/7 Description of the lot F 1 . Programme : 1986  Action No 146/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient (") 3 . Country of destination Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient Ambassade du Ghana, rue Gachard 44, B- 1 050 Bruxelles Telex : 22572 Ghana B  Tel . : 649 01 63 6. Total quantity 250 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics n 10 . Packaging 0 1 1 . Supplementary markings on the packaging 'ACTION No 146/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' 12. Shipment period Before 15 July 1987 13 . Closing date for the submission of tenders 1 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 22 June 1987 15. Miscellaneous (3)(4)0 No L 120/8 Official Journal of the European Communities 8 . 5 . 87 Notes (') This Annex, together with the notice published in the Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (f) At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying the the standards in force, on nuclear radiation, in the Member State concerned have not been exceeded. ( «) Veterinary certificate, issued by an official entity, stating that the product comes from healthy animals, has been processed under excellent sanitary conditions which are supervised by qualified technical personnel, and that the area of production of raw milk is exempt from foot-and-mouth disease . Q The successful tenderer shall deliver a sanitary certificate to the beneficiary's representatives at the time of delivery. (8) The successful tenderer shall deliver a certificate of origin to the beneficiary's representatives at the time of delivery. (') In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 10) Office responsible : La Paz  Sr Angel Castro Ganabria, cargo jefe de almacenes, DirecciÃ ³n Avenida Montes n ° 768 , Tel.: 36 40 51 . (") National Authorizing Officer, Attention Ms Quist, Ministry of Finance and Economic Planning, PO Box M 40, Accra . (I2) Copper : 0,05 p.p.m . maximum.